SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

852
CAF 13-01383
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF CHRISTOPHER CALICE,
PETITIONER-RESPONDENT,

                      V                                             ORDER

JEANINE TURNER, FORMERLY JEANINE CALICE,
RESPONDENT-APPELLANT.


ANNA JOST, TONAWANDA, FOR RESPONDENT-APPELLANT.

LINDA M. JONES, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an   order of the Family Court, Genesee County (Eric R.
Adams, J.), entered   August 2, 2013. The order, among other things,
directed respondent   to pay petitioner the sum of $300.00 for
attorney’s fees and   costs.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Family Court Act § 1112 [a]; Matter of Trentacoste
v Trentacoste, 198 AD2d 284, 285).




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court